DETAILED ACTION
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. IES2015/0144, filed on May 11, 2015.

Response to Amendment
Due to applicant’s amendment filed on November 15, 2021, the 112(b) and 112(f) rejections in the previous office action (dated 08/13/2021), are hereby withdrawn. Claims 1-3, 5-10, 15 and 16 have been amended, claims 4 and 11-13 have been cancelled, and claim 14 was and still withdrawn from further consideration (due to the restriction requirement – dated 08/13/21).
	Therefore, claims 1-3, 5-10, 15 and 16 are currently pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Scott A. Stinebruner on November 19, 2021.
The application has been amended as follows: 
	Claims 10 and 14 have been cancelled.

Allowable Subject Matter
Claims 1-3, 5-9, 15 and 16 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art (of record) discloses most of the claimed invention; however, the prior art (of record) does not expressly teach the retaining means comprising a pair of resiliently deformable opposed clamp arms which extend inwardly at a top of the jacket for engagement with a top of the container and a base support comprising an opposed pair of support arms which project inwardly at a bottom of the jacket for engagement with a bottom of the container.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/B.V.P/Examiner, Art Unit 3736                                                                                                                                                                                                        
/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736